Conviction is for theft from the person with an assessed punishment of two years confinement in the penitentiary.
This is a companion case to No. 6874, A.C. Huckaby v. State, and No. 6876, T.J. Huckaby v. State (opinions delivered April 26th, 1922). The facts in the instant case are identical with those stated in the opinions (supra). This case must be reversed for insufficient corroboration of the accomplice witness, and the foregoing cases are referred to for a statement of the facts.
The judgment of the trial court is reversed and the cause remanded.
Reversed and remanded.